DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment field 02/18/2022 has been entered. Claims 1-2, 4, 6-11, 13 have been amended and new claims 17-19 have been added. Therefore, claims 1-19 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claims1, 6 and 13 under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph have been withdrawn in light of applicant amendment to claims 1, 6 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chihara et al. (US – 2017/0313149 A1) and further in view of Frauenthal Automotive Component GMBH (DE – 202011001703 U1, from IDS).
As per claim 1, Chihara discloses Leaf Spring Device and Method for Manufacturing Leaf Spring Device comprising:
a method for producing a spring leaf (2, 20, 21, Title, Fig: 1-2) for a leaf spring (2, 20, 21, Title, Fig: 1-2), wherein the spring leaf has two end regions (20a, Fig: 1-2), a central region (middle part of 20, 21, Fig: 102), a top side (top surface of 20, Fig: 1-2) which is subjected to tension in the operative state, and a bottom side  (bottom side of 20, Fig: 1-2) which is subjected to pressure in the operative state [0062] – [0067], wherein the spring leaf is hot-deformed and rolled, wherein at least one hole is introduced into the bottom side (The leaf spring device 1 is manufactured through the eight steps from the first step (material cutting) illustrated in FIG. 4A to the eighth step (leaf assembling and coating) illustrated in FIG. 5D as main manufacturing steps, [0091] - [0107], Fig: 4A — 5D).
Additionally, claim 1 is considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 946, 966 (Fed. Cir. 1985) {see MPEP 2113}.
Chihara discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the top side is peened under pretensioning of the spring leaf producing tensile stresses on the bottom side, and after peening of the top side, the bottom side is peened locally in the region around the at least one hole producing compressive stresses superimposing the tensile stresses.
Frauenthal Automotive discloses Leaf Spring for Vehicle comprising:
the top side is peened under pretensioning of the spring leaf producing tensile stresses on the bottom side, and after peening of the top side, the bottom side is peened locally in the region around the at least one hole producing compressive stresses superimposing the tensile stresses (peened top and bottom surfaces 6 and 7, Fig: 1, [0028] – [0030], English translation form IDS).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the leaf spring device of the Chihara to make the top side is peened under pretensioning of the spring leaf producing tensile stresses on the bottom side, and after peening of the top side, the bottom side is peened locally in the region around the at least one hole producing compressive stresses superimposing the tensile stresses as taught by Frauenthal Automotive in order to provide a ductile, elastic, tough, wear-inhibiting material.

As per claim 3, Chihara discloses wherein the bottom side is shot-peened in the region around the hole (Chihara discloses “a shot blasting device 111 fires shots (small particles 111a) at the main leaf 20 and the auxiliary leaves 21”, therefore, it’s inherently disclosed around the hole).

As per claims 4, Chihara discloses wherein a peening medium (small particles 111a, [0105] is applied via a jet nozzle (111, [0105], Fig: 5C), wherein the jet nozzle and the region of the hole (1a) are aligned with one another ([0105], Fig: 5C).

As per claim 5, Chihara discloses wherein the jet nozzle (111, Fig: 5C) is moved towards the spring leaf (20, 21) and/or the spring leaf is moved towards the jet nozzle, ([0105], Fig: 5C).

Additionally, claims 4 and 5 are considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 946, 966 (Fed. Cir. 1985) {see MPEP 2113}.

As per claim 6, Chihara as modified by Frauenthal Automotive discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein a region around the hole is peened, so that the distance from the hole to the transition between the peened and non-peened surface of the bottom side lies in the range from 5 cm to 1 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the region around the hole is peened, so that the distance from the hole to the transition between the peened and non-peened surface of the bottom side lies in the range from 5 cm to 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2155.05, III. A Showing that the range is critical.

As per claim 7, Chihara discloses wherein the at least one hole is a through-hole or a blind hole (1a, Fig: 1-2).

As per claim 8, Chihara discloses wherein the at least one hole (1a, Fig: 1-2) is a continuous central hole formed in a clamping region of the central region ([0105], Fig: 5C), and the bottom side is peened locally in the region around the central hole after the peening of the top side (The leaf spring device 1 is manufactured through the eight steps from the first step (material cutting) illustrated in FIG. 4A to the eighth step (leaf assembling and coating) illustrated in FIG. 5D as main manufacturing steps, [0091] - [0107], Fig: 4A — 5D).

As per claim 9, Chihara discloses wherein the spring (2, 20, 21, Fig: 1-2) is produced from flat bar steel comprising spring steel (In addition, the material (steel) of the main leaf 20 (see FIG. 3) and the auxiliary leaves 21 (see FIG. 2) is not limited to SUP9 (one of the spring steels, [0168]).

As per claim 10, Chihara discloses wherein the spring leaf (2, 20, 21, Fig: 1-2) is hardened and tempered after rolling but before peening of the bottom side (The leaf spring device 1 is manufactured through the eight steps from the first step (material cutting) illustrated in FIG. 4A to the eighth step (leaf assembling and coating) illustrated in FIG. 5D as main manufacturing steps, [0091] - [0107], Fig: 4A — 5D).

As per claim 11, Chihara discloses Leaf Spring Device and Method for Manufacturing Leaf Spring Device comprising:
a spring leaf for a leaf spring (2, 20, 21, Title, Fig: 1-2), wherein the spring leaf comprises two end regions (20a, Fig: 1-2), a central region (middle part of 20, 21, Fig: 102), a top side (top surface of 20, Fig: 1-2) which is subjected to tension in the operative state, a bottom side which is subjected to pressure in the operative state, and wherein the bottom side (bottom side of 20, Fig: 1-2) has at least one hole (1a, Fig: 1-2), wherein the spring leaf is hot-deformed and rolled (The leaf spring device 1 is manufactured through the eight steps from the first step (material cutting) illustrated in FIG. 4A to the eighth step (leaf assembling and coating) illustrated in FIG. 5D as main manufacturing steps, [0091] - [0107], Fig: 4A — 5D).
Additionally, claim 11 is considered to be a product-by-process claim, and the examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is the unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 946, 966 (Fed. Cir. 1985) {see MPEP 2113}.
Chihara discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the top side is peened under pretensioning of the spring leaf producing tensile stresses on the bottom side, and after peening of the top side, the bottom side is peened locally in the region around the at least one hole producing compressive stresses superimposing the tensile stresses.
Frauenthal Automotive discloses Leaf Spring for Vehicle comprising:
the top side is peened under pretensioning of the spring leaf producing tensile stresses on the bottom side, and after peening of the top side, the bottom side is peened locally in the region around the at least one hole producing compressive stresses superimposing the tensile stresses (peened top and bottom surfaces 6 and 7, Fig: 1, [0028] – [0030], English translation form IDS).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the leaf spring device of the Chihara to make the top side is peened under pretensioning of the spring leaf producing tensile stresses on the bottom side, and after peening of the top side, the bottom side is peened locally in the region around the at least one hole producing compressive stresses superimposing the tensile stresses as taught by Frauenthal Automotive in order to provide a ductile, elastic, tough, wear-inhibiting material.

As per claim 12, Chihara discloses wherein the bottom side (20, 21, Fig: 5C) is shot-peened in the region around the hole ([105], Fig: 5C).

As per claim 6, Chihara as modified by Frauenthal Automotive discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the distance from the hole to the transition between the peened and non-peened surface of the bottom side lies in the range of from 5 cm to 1 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange wherein the distance from the hole to the transition between the peened and non-peened surface of the bottom side lies in the range of from 5 cm to 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2155.05, III. A Showing that the range is critical.

As per claim 14, Chihara discloses wherein the hole (1a, Fig: 1-2) is a through-hole or a blind hole (Fig: 1-2).

As per claim 15, Chihara discloses wherein a clamping region with a continuous central hole (1a, Fig: 1-2) is provided in the central region, and that the region is peened around the central hole ([0105], Fig: 5C).

As per claim 16, Chihara discloses made of flat bar steel, said flat bar steel being spring steel (In addition, the material (steel) of the main leaf 20 (see FIG. 3) and auxiliary leaves 21 (see FIG. 2) is not limited to SUP9 (one of the spring steel, [0168]).

As per claim 17, Chihara discloses wherein the leaf spring is a parabolic spring or a suspension spring (Fig: 1).

As per claim 19, Chihara discloses wherein the leaf spring is a parabolic spring or a suspension spring (Fig: 1).




Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching reference fail to disclose wherein the bottom side is peened only in the region around the corresponding hole.

Response to Arguments
Applicant’s arguments, see REMARK, filed 02/18/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chihara et al. (US – 2017/0313149 A1) and further in view of Frauenthal Automotive Component GMBH (DE – 202011001703 U1, from IDS).
Chihara discloses all the limitations of claim 1-16 except for new limitations the top side is peened under pretensioning of the spring leaf producing tensile stresses on the bottom side, and after peening of the top side, the bottom side is peened locally in the region around the at least one hole producing compressive stresses superimposing the tensile stresses.
Therefore, Examiner teaches Frauenthal Automotive Component GMBH (DE – 202011001703 U1, from IDS) for new limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657